              Case 2:17-cv-01871-RAJ Document 34 Filed 05/14/20 Page 1 of 1




1
2                                                        HONORABLE RICHARD A. JONES
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     In the matter of the Complaint of Kenneth E.      IN ADMIRALTY
9    Quigley for Exoneration from or Limitation of
10   Liability                                         Case No. 2:17-cv-01871-RAJ
11                                                     ORDER GRANTING
                                                       PETITIONER’S MOTION FOR
12                                                     DISBURSEMENT OF REGISTRY
                                                       FUNDS
13
14          This matter comes before the Court on Petitioner’s Motion for Disbursement of
15   Registry Funds (“Motion”). Dkt. # 33. Based on the Court’s review of the Motion, and
16   pleadings therein, and the balance of the record, it is hereby ORDERED that the clerk is
17   authorized and directed to draw a check on the funds deposited in the registry of this
18   court in the principal amount of $560.00, plus all accrued interest, minus any statutory
19   users fees. The payee information (including the payee’s mailing address, Social
20   Security number, or Tax ID) must be provided to the Clerk of the Court under separate
21   cover and shall not be filed on the record. Petitioner must submit the payee information
22   to the Clerk within one week of the entry of this order.
23          DATED this 14th day of May, 2020.
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26
                                                      United States District Judge
27
28   ORDER GRANTING PETITIONER’S MOTION FOR
     DISBURSEMENT OF REGISTRY FUNDS – 1
